Exhibit 10.1

 



[___], 2018

 

 

 

[_______]

[_______]

[_______]

Re:CityBase, Inc.

Ladies and Gentlemen:

 

This letter is written in connection with the investment by [_______], a
[_______] (the “Investor”) in CityBase, Inc., a Delaware corporation (the
“Company”). It is currently contemplated that GTY Technology Holdings, Inc., a
Cayman Islands exempted company (“GTY”), will enter into a transaction with the
Company pursuant to an Agreement and Plan of Merger (the “Merger Agreement”) by
and among the Company, GTY, and certain other parties thereto. Capitalized terms
used but not defined herein shall have the meanings set forth in the draft of
the Merger Agreement previously provided to the Investor. Reference is hereby
made to that certain Subscription Agreement (the “Series C Subscription
Agreement”) dated August [___], 2018 by and between the Investor and the
Company, pursuant to which the Investor is subscribing for shares of Series C
Preferred Stock of the Company.

 

1.       Earnout Payment. Subject to the Investor fulfilling its obligations
pursuant to the Series C Subscription Agreement in full and the Investor’s
compliance with its obligations thereunder, promptly after the consummation of
the transactions contemplated by the Merger Agreement (the “Closing”), GTY shall
deliver to the Investor an amount of cash equal to its pro rata portion (based
on the Investor’s ownership of the fully diluted equity of the Company) of the
earnout amount contemplated by the Merger Agreement (the “Earnout Payment”) by
wire transfer of immediately available funds to an account designated in writing
by the Investor. For the avoidance of doubt, the Earnout Payment is not required
to be made unless and until the Closing occurs.



 

2.       Purchase Option. Upon receipt of the Earnout Payment, the Investor will
have the right, but not the obligation, to purchase the number of shares of GTY
Common Stock (the “GTY Shares”) equal to the Earnout Payment divided by Ten
Dollars ($10.00). The Investor may exercise its right to purchase the GTY Shares
by providing written notice to GTY within forty-eight (48) hours after receving
the Earnout Payment, which notice shall (i) specify the number of GTY Shares to
be issued to the Investor, (ii) the name in which such GTY Shares will be
registered and (iii) confirmation that the Investor makes the representations
set forth in Section 5 below as of the date of such notice. Upon receipt of such
notice, GTY agrees to issue to the Investor the GTY Shares in the name of the
Investor specified on the notice.

 



 

 

 

3.       Registration Rights. Investor shall be entitled to the registration
rights set forth on Exhibit C to the Merger Agreement with respect to any GTY
Shares issued pursuant to paragraph 2 of this letter; provided that,
notwithstanding the first sentence of paragraph 1 of Exhibit C to the Merger
Agreement, GTY shall use commercially reasonable efforts to file a registration
statement with the SEC covering the resale of the GTY Shares within seven (7)
days after the Closing.

  

4.       Earnout Waiver. For and in consideration of GTY entering into this
letter agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Investor, for itself and the
affiliates it has the authority to bind, hereby agrees it shall not at any time
following the delivery of the Earnout Payment have any right, title, interest or
claim of any kind in or to the earnout amount contemplated by the Merger
Agreement (or distributions with respect thereto), and hereby irrevocably waives
any claims it has or may have at any time with respect to such earnout amount
(or distributions with respect thereto) as a result of, or arising out of, any
discussions, contracts or agreements (including this letter agreement and the
Merger Agreement) among GTY or the Company and will not seek recourse against
GTY, the Company or any of their respective affiliates, agents or
representatives with respect to such earnout amount.



 

5.       Investor Representations and Warranties. To induce GTY to enter into
this letter agreement, the Investor hereby represents and warrants to, and
agrees with, GTY as follows:

 

(a)       The Investor is an “accredited investor” as such term is defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”).
The Investor will acquire the Shares for its own account solely for investment
purposes and not for the account of others or with a view to the distribution or
resale of such Shares or any interests therein.

 

(b)       The Investor has received and carefully read and understands this
letter agreement. The Investor has been furnished with all other materials
relating to GTY and the offering of the GTY Shares (the “Offering”), if any,
which have been requested by the Investor. Furthermore, the Investor has been
afforded an opportunity to ask questions of, and receive answers from, GTY in
connection with the Offering.

 

(c)       The Investor acknowledges that: (i) the offer and sale of the GTY
Shares has not been and will not be registered under the Securities Act, or the
securities laws of any U.S. state or non-U.S. jurisdiction, and that the offer
and sale of the GTY Shares is being made in reliance upon federal and state
exemptions for transactions not involving a public offering; and (ii) the GTY
Shares may not be resold or transferred except as permitted by the Securities
Act and any applicable U.S. state or non-U.S. securities laws, pursuant to
registration or exemption therefrom.

 



 

 

 

(d)       The Investor understands that neither the U.S. Securities and Exchange
Commission nor any other federal, state or non-U.S. agency has recommended,
approved or endorsed the purchase of the GTY Shares as an investment or passed
on the accuracy or adequacy of the information set forth in this letter
agreement or any other documents used in connection with the Offering. The
Investor has relied on its own examination of GTY and the terms of the Offering,
including the merits and risks involved, and has reviewed the merits and risks
of the purchase of the GTY Shares with tax, legal and investment counsel to the
extent deemed advisable by the Investor.

 

(e)       The Investor has obtained, in the judgment of the Investor, sufficient
information to evaluate the merits and risks of an investment in GTY. The
Investor has sufficient knowledge and experience in financial and business
matters to evaluate the merits and risks associated with such investment and to
make an informed investment decision with respect thereto. The Investor has not
relied and will not rely upon any representations made by, or other information
(whether oral or written) furnished by or on behalf of, GTY or any of its
directors, officers, employees, agents, affiliates or representatives.

 

(f)       The Investor understands that the purchase of the GTY Shares
represents a highly speculative investment, which involves a high degree of risk
of loss. The Investor cannot expect to be able to liquidate any investment in
GTY in the case of an emergency, or perhaps at all. The Investor has adequate
means to provide for the Investor’s current cash needs and possible
contingencies, and its financial condition is such that it can afford to bear
all risks associated with the purchase of the GTY Shares. The Investor has the
financial capacity to hold the GTY Shares for an indefinite period of time and
can afford to suffer the complete loss thereof.

 

(g)       The Investor confirms that the GTY Shares were not offered to the
Investor by any means of general solicitation or general advertising. The
Investor, either directly or indirectly through its beneficial owners, has a
pre-existing business relationship with GTY.

 

(h)       The Investor has all requisite authority (and in the case of an
individual, the capacity) to enter into this letter agreement and to perform all
the obligations required to be performed by the Investor hereunder. The
execution and delivery of this letter agreement by the Investor, the
consummation of the transactions contemplated hereby, and the performance of the
Investor’s obligations under this letter agreement do not and will not conflict
with, or result in any violation of or default under, any provision of any
articles or certificate of incorporation or formation, charter, bylaws, limited
liability company agreement, operating agreement, partnership agreement or other
governing instrument applicable to the Investor, or any agreement or other
instrument to which the Investor is a party or by which the Investor or any of
its properties are bound, or any U.S. or non-U.S. permit, franchise, judgment,
injunction, decree, statute, order, rule or regulation applicable to the
Investor or the Investor’s business or properties.

 

 

 

 



(i)       The Investor acknowledges that GTY is under no obligation to enter
into a transaction with Company, whether on the terms set forth in the Merger
Agreement or described to the Investor or otherwise. GTY may abandon such
transaction at any time or change the terms of such transaction at any time
without notice to the Investor or any liability to the Investor. In addition,
the Investor acknowledges that if the Merger Agreement is executed, it will be
subject to significant conditions to the Closing and, if those conditions are
not satisfied, the Closing may not occur and, if the Closing does not occur, the
Earnout Payment will not be made. The Investor’s obligations in the Series C
Subscription Agreement are not subject to any transaction between GTY and the
Company.

 

6.       GTY Representations and Warranties. GTY has all requisite authority to
enter into this letter agreement and to perform all the obligations required to
be performed by GTY hereunder. The execution and delivery of this letter
agreement by GTY, the consummation of the transactions contemplated hereby, and
the performance of GTY’s obligations under this letter agreement do not and will
not conflict with, or result in any violation of or default under, any provision
of its amended and restated memorandum and articles of incorporation, or any
agreement or other instrument to which GTY is a party or by which GTY or any of
its properties are bound, or any U.S. or non-U.S. permit, franchise, judgment,
injunction, decree, statute, order, rule or regulation applicable to GTY or its
business or properties.

 

 

 

7.       Trust Account Waiver. Investor hereby acknowledges that GTY has
established a segregated trust account (the “Trust Account”) for the benefit of
its public shareholders, which holds proceeds of its initial public offering.
For and in consideration of GTY entering into discussions with Investor relating
to this letter agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Investor, for
itself and the affiliates it has the authority to bind, hereby agrees it does
not now and shall not at any time hereafter have any right, title, interest or
claim of any kind in or to any assets in the Trust Account (or distributions
therefrom to GTY’s public shareholders), and hereby waives any claims it has or
may have at any time against or with respect to the Trust Account (or
distributions therefrom to GTY’s public shareholders) as a result of, or arising
out of, any discussions, contracts or agreements (including this letter
agreement) among GTY, the Company and the Investor and will not seek recourse
against the Trust Account (or distributions therefrom to GTY’s public
shareholders) for any reason whatsoever.

 

8.       Amendment and Waiver; Termination. This letter agreement may be amended
and the observance of any provision may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
mutual written consent of each of the parties hereto. This letter agreement
shall terminate upon the date that the Investor no longer holds an interest in
the Company. This letter agreement shall be binding upon GTY’s and the
Investor’s successors and permitted assignees. This letter agreement may not be
assigned by either party without the prior written consent of the other party;
provided that GTY shall be permitted to assign this letter agreement to any of
its affiliates.

 



 

 

 

9.       Governing Law. This letter agreement shall be governed by and construed
under the laws of the State of Delaware.

 

10.       Binding Agreement. This letter agreement constitutes a valid and
binding agreement of the parties hereto, enforceable against each party in
accordance with applicable law. To the extent of any conflict between the Merger
Agreement and this letter agreement, the terms of this letter agreement shall
control. Nothing in this letter agreement shall affect any of the Investor’s
obligations under the Series C Subscription Agreement.

 

11.       Counterparts. This letter agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all of such counterparts together shall constitute one agreement.

 

[signature page follows]

 

 

 

 

 

 

 

 

Please confirm that the above correctly reflects our understanding and agreement
with respect to the foregoing matters by signing the enclosed copy of this
letter agreement and returning such copy to GTY.

 



      Very truly yours,                   GTY Technology Holdings, Inc.        
            By:           Name:             Title:               Agreed and
Accepted:                     [_______]                                 By:    
      Name:           Title:                      



 

 

 



 

